Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an combined seat/stair arrangement for a multi-deck vehicle comprising: at least one floor flap, which comprises a floor panel with a seat attachment; a foldable passenger seat attached to the at least one floor flap via the seat attachment; and a stair to connect an upper deck to a lower deck via a stair hatch; and wherein the at least one floor flap US-20070176048-$.DI
is movable between a use position of the stairs in which the stair hatch is opens and a use position of the foldable passenger seat, in which the stair hatch is closed; and wherein, in the use position of the foldable passenger seat, the at least one floor flap is positioned within the stair hatch to close at least a partial region of the stair hatch.
Nievelstein (DE19744124A1) in view of Sprenger et al. (US 5395075) and Le et al. (US 9764844) teaches a similar combined seat/stair arrangement for a multi-deck vehicle as the claimed invention.
However, Nievelstein (DE19744124A1) in view of Sprenger et al. (US 5395075) and Le et al. (US 9764844) lacks at least one floor flap, which comprises a floor panel with a seat attachment; a foldable passenger seat attached to the at least one floor flap via the seat attachment; and a stair to connect an upper deck to a lower deck via a stair hatch; and wherein the at least one floor flap is movable between a use position of the stairs in which the stair hatch is opens and a use position of the foldable passenger seat, in which the stair hatch is closed; and wherein, in the use position of the foldable passenger seat, the at least one floor flap is positioned within the stair hatch to close at least a partial region of the stair hatch. In contrast, the prior teaches the use of a single platform as both a step and a seat, while the claimed invention is of a stair hatch with a foldable seat separate from the stair steps.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647